DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Consideration Pilot 2.0 (AFCP 2.0)
The action is responsive to a request for consideration under the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on May 25, 2022.  Claims 1, 10, and 16 were amended.  No claims were cancelled.  Thus, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claims10 and 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, computing a ground distance between the first location associated with the first distance and the second location associated with the second distance by selecting a subset of the multiple reference points based at least in part on a relation between the geographic zones of the first location and the second location; and determining whether or not to grant access of the given remote user to a protected resource based at least in part on the computed ground distance.  Therefore, claim 1, as well as claims 10 and 16, and dependent claims 2-9, 11-15, and 17-20 are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication 2009/0254276 A1, to Gentry, discloses an error correcting location system which includes a ground station with fixed reference coordinates that may receive satellite broadcast messages from a plurality of location system satellites.  The ground station may determine location coordinates based on the satellite broadcast messages, and compare the location coordinates to the fixed reference coordinates to determine a compensation value.
Chinese Patent Publication CN 106604291 A (An EPO Espacenet machine translation was provided with the previous action.), to Wu et al., discloses a first distance between a first location of a given remote user and multiple reference points that define boundaries of at least a plurality of predefined geographic zones, wherein the at least one processing device of the service provider does not access the first location of the given remote user.
U.S. Patent Publication 2008/0154506 A1, to Jones, discloses a method of coordinating surveys of different origins and which may be projected into different coordinate systems. 

In the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on May 25, 2022, claim 1 was amended to recite “initiating a granting of access of the given remote user to a protected resource based at least in part on the computed ground distance.”  Claims 10 and 16 were amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the limitation of “initiating a granting of access of the given remote user to a protected resource based at least in part on the computed ground distance,” as set forth instant claims, independent claim 1, as well as claims 10 and 16, integrates the recited subject matter into a practical application, and are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claims 10 and 16, and dependent claims 2-9, 11-15, and 17-20 recite patent eligible subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864